 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JERRY L. STRICKLAND, SR., )
Plaintiff, ) Civil Action No. 1:17-CV-311
)
)
Vv )
)
) Re: Motions to dismiss
HAINES CITY, FLORIDA, et al., ) ECF No. 53; ECF No. 55
Defendants. )

MEMORANDUM OPINION

U.S.D.J. Susan Paradise Baxter

Plaintiff Jerry Strickland, Sr., is suing Officer Ronald Adams and the City of Haines City,
Florida under 42 U.S.C. § 1983 for violating his First, Fourth, and Fourteenth Amendment rights.
This suit is based on the allegedly unlawful arrest of Mr. Strickland in Erie, Pennsylvania, based
on a Florida warrant and his subsequent detention and extradition to face criminal charges in
Florida.

Pending here are the separate motions to dismiss by Officer Adams and Haines City.

Relevant Procedural History

This civil action was filed in this Court by Mr. Strickland acting on his own behalf. The
Clerk of Courts originally assigned this case to then Chief Judge Joy Flowers Conti.

As Defendants to the original complaint, Plaintiff named Haines City Police Department,
Ronald Adams, Christopher Colon, Joseph Sorrentino, and Anthony Sanfilippo. In opposition to

the original complaint, Defendants moved to dismiss. ECF No. 14; ECF No. 19. Counsel entered

 
 

an appearance on behalf of Mr. Strickland. Judge Conti held oral argument and granted in part

and denied in part the motions to dismiss. She found that personal jurisdiction over Adams and
Haines City was likely, but then set forth deadlines for limited jurisdictional discovery and the

filing of an amended complaint. Later, this case was re-assigned to the undersigned.

The operative complaint is the First Amended Complaint! which names as Defendants:
the City of Haines City, Florida, and John/Jane Does 1-5? and Officer Ronald Adams, all
employees of the Haines City Police Department. ECF No. 48. Mr. Strickland sets forth these
four claims:

Count I — a state tort claim of malicious prosecution under Restatement (Second)
of Torts § 653 against Adams and the five Doe Defendants;

Count II — a § 1983 claim against Adams and the five Doe Defendants’;

Count II — a § 1983 claim against the five Doe Defendants based upon their
supervisory authority over and liability for the actions of Adams; and

Count [V—a § 1983 Monell claim against Haines City.*

 

1 Attached to the First Amended Complaint are several exhibits. The Court can consider, besides
the allegations of the Complaint, “documents that are attached or submitted with the complaint,
... and any matters incorporated by reference or integral to the claim, items subject to judicial

notice, matters of public record, orders, [and] items appearing in the record of the case.” Buck v.
Hampton Twp. Sch. Dist., 452 F.3d 256, 260 d Cir. 2006).

2 Mr. Strickland alleges that the John/Jane Does are officers at various ranks in the Haines City
Police Department and that each “was personally involved in the issuance of a warrant for and

arrest of Strickland, and/or supervised, reviewed, approved or acquiesced to these activities.”
ECF No. 48, { 4.

3 Count II has three separate parts: 1) a false arrest/imprisonment claim under the Fourth
Amendment; 2) a malicious prosecution claim based on violation of due process under the
Fourteenth Amendment; and 3) a retaliatory prosecution claim under the First Amendment.

4 As pled, this is the only claim against Haines City.
2

 
 

Pending here are separate motions to dismiss filed by Haines City and Officer Adams
under Federal Rules of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6). ECF No. 53; ECF No.

55. These dispositive motions are fully briefed and are ripe for disposition by this Court.

Plaintiff’s Allegations

Accepting as true Plaintiff's characterizations of the events on which this action is based,
Jerry Strickland, a resident of Erie, Pennsylvania, is the father of Jerrea Strickland whose mother
Elrica Roberts resides near Haines City, Florida. Jerrea, who was 16 or 17 years old, lived with
her father Mr. Strickland in Erie or with her mother Elrica Roberts in Haines City, Florida. At the
beginning of the school year of 2016-2017, Jerrea resided with her father in Erie, Pennsylvania
and was enrolled in school. In early December 2016, Ms. Roberts traveled from Florida to Erie
and physically removed Jerrea from school and took her to Florida.

On December 16, 2016, Ms. Roberts reported to the Haines City Police Department that
Jerrea was missing from her residence. Officer Heriberto Hernandez of the Haines City Police
Department initially investigated. Officer Hernandez spoke with Mr. Strickland in Erie.
Strickland had learned that Jerrea was on her way to Erie but he denied having provided her with
funds to travel or of assisting in her effort to leave Florida. Strickland also denied having made
any recent trips to Florida. Officer Hernandez threatened Strickland with criminal prosecution
and Mr. Strickland responded by again denying his involvement and stating the Florida law
enforcement had no jurisdiction over him. Officer Hernandez turned the matter over to
Defendant Officer Adams who continued to investigate the matter.

Officer Adams contacted the City of Erie Police Department for its assistance in locating

Mr. Strickland and Jerrea. Officer Adams had multiple contacts with Erie Police Detective

 
 

Michael Hertel. On January 4, 2017, Adams confirmed that Jerrea was enrolled at East High
School in the City of Erie School District.

Around two weeks later, Officer Adams spoke to Dennis Carter, the assistant principal at
East High School, who confirmed the Jerrea was enrolled in and attending East High School. On
January 27, 2017, Adams was advised by East High School’s resource officer Frank Bugaj that
he had spoken to Jerrea who explained that she bought her plane ticket and traveled to Erie,
Pennsylvania by herself, and was currently residing with her father. Officer Bugaj followed up
this conversation with an email to Adams the same date. Based on this information, Officer
Adams removed Jetrea from NCIC/FCIC as missing on January 27, 2017.°

In early February, Officer Adams authored a “complaint affidavit” charging Mr.
Strickland with aiding Jerrea in leaving Florida by providing her shelter and enrolling her in
school in Erie, Pennsylvania. Although Ms. Roberts had earlier declined to pursue the matter, on
February 13, 2017, Officer Adams pressured Roberts into pursuing charges against Strickland.°
Adams then authored a second “complaint affidavit” concluding that “there is probable cause to
file a complaint affidavit with the State Attorney’s Office.” ECF No. 48-3, page 4. Both
“complaint affidavits” make note that Mr. Strickland stated that the Florida authorities had no
jurisdiction over him. When he authored both “complaint affidavits,” Officer Adams knew there

was no evidence that Strickland had committed any criminal act in Florida.

 

5 On February 6, 2017, the Erie Police Department closed the incident report as Jerrea was no
longer considered missing. ECF No. 48-1, page 1.

6 Officer Adams moves to strike this allegation under Rule 12(f) as scandalous and impertinent.
Because “such motions are not favored,” the motion to strike this allegation will be denied as it is
related to the controversy. See Higgins v. City of Philadelphia, 2019 WL 3824227, at *1 (E.D.
Pa. Aug. 13, 2019) quoting Natale v. Winthrop Res., Corp., 2007 WL 2758238, at *14 (E.D. Pa.
2008). Officer Adams also moves to strike the entire complaint as a shotgun pleading. However,
this pleading satisfies the notice pleading requirements of the Federal Rules of Civil Procedure.
Both of these will be denied.

 
 

Mr. Strickland was charged with Interference with the Custody of a Minor and
Contributing to the Delinquency or Dependency of a Minor. On April 13, 2017, the Circuit Court
Criminal Division of Polk County, Florida issued a warrant for Strickland’s arrest based on the
information in the “complaint affidavits.”

Three months later, Mr. Strickland was stopped by police in Erie, Pennsylvania for an
alleged broken brake light. Based on the Florida warrant, Strickland was arrested. Mr. Strickland
was extradited to Florida. The extradition transport was a week-long journey in which Strickland
was confined in jails and detention facilities across several states. Strickland spent another week
detained in Polk County before being arraigned on July 29, 2017. On August 11, 2017, Ms.
Roberts formally sought a dismissal of all charges and on November 1, 2017, all charges against
Strickland were nolle prossed. Between the date of his booking and the dismissal of the charges
against him, Strickland incurred loss of time and travel costs on at least nine separate occasions

for court.

Lack of Personal Jurisdiction

Both Officer Adams and Haines City move for dismissal based on lack of personal
jurisdiction. Because jurisdiction is a threshold issue, it must be addressed at the outset. Mr.
Strickland asserts the existence of specific personal jurisdiction over Officer Adams and Haines
City. Specific personal jurisdiction applies when the suit arises out of or relates to the
defendant’s contacts with the forum. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
USS. 915, 923-24 (2011).

When a defendant asserts a motion to dismiss for lack of personal jurisdiction, it becomes

the plaintiff's burden to adduce facts that establish personal jurisdiction. Fatouros v. Lambrakis,

 
 

627 F. App'x 84, 86-87 (3d Cir. 2015); Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330
(3d Cir. 2009). If the court does not hold an evidentiary hearing, the plaintiff need only establish
a prima facie case of personal jurisdiction. Fatouros, 627 F. App'x at 86-87; D'Jamoos v. Pilatus
Aircraft Lid., 566 F.3d 94, 102 (3d Cir. 2009). In determining whether the plaintiff has made out
his prima facie case, the court must accept the plaintiff's allegations as true and construe any
disputed facts in the plaintiff's favor. Fatouros, 627 F. App'x at 86-87; Metcalfe, 566 F.3d at
330.

Federal Rule of Civil Procedure 4(k) authorizes a federal district court to exercise
personal jurisdiction in accordance with the law of the state where it sits. See Fed. R. Civ. P.
4(k)(1); O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007). Under
Pennsylvania law, specific personal jurisdiction over a nonresident defendant is permitted “to the
fullest extent allowed under the Constitution of the United States” and “based on the most
minimum contact with this Commonwealth allowed under the Constitution.” 42 Pa. Cons. Stat.
Ann. § 5322(b); see Ackourey v. Sonellas Custom Tailors, 573 F. App’x 208, 211 (3d Cir. 2014).

The Due Process Clause permits the exercise of personal jurisdiction when there are
sufficient “minimum contacts” between a non-resident defendant and the forum state so that
“maintenance of the suit does not offend traditional notions of fair play and substantial justice.”
J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 880 (2011) quoting Int'l Shoe Co. v.
Washington, 326 U.S. 310, 316 (1945). In determining whether there are sufficient minimum
contacts, the court must determine whether the defendant “purposefully directed” his activities at
residents in the forum, Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985), or whether
there was “some act by which the defendant purposefully avail[ed] [himself] of the privilege of

conducting activities within the forum State, thus invoking the benefits and protections of its

 
 

laws.” Hanson v. Denckla, 357 U.S. 235, 253 (1958) citing Int'l Shoe, 326 U.S. at 319. To be
constitutionally sufficient, the defendant’s contacts must not be “random, fortuitous or
attenuated.” Burger King, 471 U.S. at 475 n.18.

The Third Circuit has condensed the jurisdictional analysis into a single test: first, the
defendant must have purposefully directed its activities at the forum; second, the litigation must
arise out of or relate to at least one of those activities; and finally, if the prior two requirements
are satisfied, the court may consider whether the assertion of jurisdiction otherwise comports
with traditional notions of fair play and substantial justice. See O'Connor, 496 F.3d at 317. The
first two parts of this analysis determine whether there are sufficient minimum contacts such that
the defendant could be said to have “purposefully availed itself of the privilege of conducting
activities within the forum state.” Williams v. Johnson, 2009 WL 3152135, at *3 (E.D. Pa. Sept.
30, 2009) citing D’Jamoos, 566 F.3d at 102-03. The contacts must be enough that the defendant
“should reasonably anticipate being haled into court there.” /d. at *4. The analysis demands a
“highly realistic” approach, Mellon Bank (East) PSFS, Nat. Ass'n v. Farino, 960 F.2d 1217, 1224
(3d Cir. 1992), that considers the relationship among the forum, the defendant, and the litigation.
See Frontier Ins. Co. v. Nat’l Signal Corp., 1998 WL 778333, at *2 (E.D. Pa. Nov. 9, 1998)
citing Mellon Bank, 960 F.2d at 1221.

Officer Adams contends that he lacks sufficient minimum contacts with Pennsylvania
because his involvement is limited to the preparation of the probable cause affidavit in Florida.
However, Plaintiff's allegations as to Adams (and Haines City since Adams acted as an
employee or agent of the City) are not limited to preparation of the affidavits. Mr. Strickland
alleges: 1) Adams contacted the Erie Police Department to inform Erie police officers of the

violation of a custody order involving Jerrea Strickland; 2) Adams contacted the assistant

 
 

principal at East High School in Erie; 3) on a separate occasion, Adams contacted the resource
officer at East High School; 4) Adams contacted the Erie Police Department multiple times by
phone and emails in his efforts to locate Jerrea Strickland; and 5) Adams caused the Florida
arrest warrant to be issued. Additionally, as to Haines City, Mr. Strickland alleges that Haines
City Police Officer Hernandez spoke with him in Erie during the early days of the investigation
as to Jerrea’s whereabouts and threatened him with criminal prosecution in Florida.

Based on these factual allegations, the Court finds that Officer Adams and Haines City
purposefully availed themselves of the privilege of conducting activities within this
Commonwealth, and thereby invoked the benefits and protections of its laws. Burger King, 471
U.S. at 474-75; Hanson, 357 U.S. at 253. Thus, they had sufficient contacts with this forum so
that they should have reasonably expected to be “haled” into a Pennsylvania court if sued for
events arising out of activities here. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,
297 (1980).

Because Strickland has established a prima facie case for exercising specific personal
jurisdiction over these Defendants, it becomes Defendants’ burden to “present a compelling
case” that the Court’s assertion of jurisdiction would be unreasonable. Mellon Bank, 960 F.2d at
1226. Among the factors to be considered are “the burden on the defendant, the forum State's
interest in adjudicating the dispute, the plaintiff's interest in obtaining convenient and effective
relief, the interstate judicial system's interest in obtaining the most efficient resolution of
controversies, and the shared interest of the several States in furthering fundamental substantive
social policies.” Jd. at 1222, quoting Burger King, 471 U.S. at 477. “[T]his second tier of

analysis is discretionary with the court.” Jd.

 
 

Although Defendants dispute the existence of sufficient minimum contacts, Officer
Adams has not tried to show that the exercise of personal jurisdiction would be unreasonable
based on the factors listed. The Court thus finds no basis for concluding that its assertion of
jurisdiction over Officer Adams violates traditional notions of fair play and substantial justice.
See Mellon Bank, 960 F.2d at 1227 (“Because the defendants bear the burden of showing the
unreasonableness of an otherwise constitutional assertion of jurisdiction, and because they have
failed to raise the issue in this court, we conclude that this is not an ‘appropriate case’ in which to

399

consider the other factors bearing on ‘fair play and substantial justice.’”). For these reasons,
Officer Adams’ motion to dismiss under Rule 12(b)(2) will be denied.
To show the exercise of personal jurisdiction is unreasonable, Haines City argues that

It also seems unreasonable for the citizens of an out-of-state municipality like
Erie, Pennsylvania, to have to pay the costs of litigation in a state where the local
municipality was acting to investigate a law enforcement issue for a citizen of that
municipality. It is unfair to burden the Pennsylvania community with jury service,
to have a Pennsylvania trier of fact evaluate Florida law, and to have a
Pennsylvania court resolve a controversy arising in Florida and involving Florida
actors operating under Florida law.

ECF No. 54, page 7.

None of the points in Haines City’s argument is an appropriate factor to be considered in
the discretionary analysis to be conducted by the Court. Mellon Bank, 960 F.2d at 1226 (it is
defendant’s burden to present a compelling case that jurisdiction would be unreasonable). While
it is obvious that there is a burden on Haines City, there is an even greater burden on Mr.
Strickland’s interest in obtaining convenient and effective relief. Mr. Strickland traveled to
Florida multiple times to defend himself from the criminal charges. Mr. Strickland should not

have to travel to Florida to challenge the violation of his constitutional rights arising out of those

same criminal charges. The exercise of personal jurisdiction over Haines City does not violate

 
 

traditional notions of fair play and substantial justice. Haines City’s motion to dismiss under

Rule 12(b)(2) will be denied.

Venue

Next, Haines City raises the question of whether venue is appropriate in the Western
District of Pennsylvania. “In federal court, venue questions are governed either by 28 U.S.C. §
1404(a) or 28 U.S.C. § 1406.” Jumara v. State Farm Ins. Co., 55 F.3d 873, 878 (3d Cir. 1995). If
venue is inappropriate, a court may either dismiss the action or transfer it to the court which has
appropriate venue. 28 U.S.C. § 1404; 28 U.S.C. § 1406. Section 1406 “applies where the original
venue is improper and provides for either transfer or dismissal of the case.” Jumara, 55 F.3d at
878. Section 1404(a) provides for transferring a case in which both the original and the requested
venue are proper. Jd. Haines City invokes both provisions, moving to dismiss the complaint for
improper venue pursuant to § 1406 and alternatively, moving to transfer to the Middle District of
Florida pursuant to § 1404.7

28 U.S.C. § 1391(b) provides that venue lies in:

(1) A judicial district in which any defendant resides, if all defendants are
residents of the State in which the district is located; [or] (2) a judicial
district in which a substantial part of the events or omissions
giving rise to the claim occurred ...

Id. It is the defendant’s burden to show that venue is improper. Bockman v. First Am. Mktg. Corp.,

459 F. App’x 157, 160 (3d Cir. 2012).

 

7 As explained in Jumara, “[W hile either statute could theoretically provide a basis for the
transfer of a case, only § 1406 can support a dismissal.” Id.

10

 
 

Taking Mr. Strickland’s allegations as true®, Officer Adams, the Doe Defendants, and
Haines City are residents of the state of Florida so venue is appropriate in the Middle District of
Florida under § 1391(b)(1). Venue is appropriate here in the Western District of Pennsylvania
under § 1391(b)(2) as Mr. Strickland alleges that a substantial part of the events giving rise to the
claims occurred in this District. Haines City has not met its burden to demonstrate that venue
here is improper, so the motion to dismiss will be denied.

Like a motion to dismiss based on improper venue, the burden of establishing the need
for transfer of venue still rests with the movant. Jumara, 55 F.3d at 879. The Third Circuit has
instructed that courts should “consider all relevant factors to determine whether on balance the
litigation would more conveniently proceed and the interests of justice be better served by
transfer to a different forum.” Jd.

The Jumara Court identified twelve interests (six public and six private) “protected by
the language of § 1404(a).” Jd. The private interests include “(1) plaintiff's forum preference as
manifested in the original choice; (2) the defendant’s preference; (3) whether the claim arose
elsewhere; (4) the convenience of the parties as indicated by their relative physical and financial
condition; (5) the convenience of the witnesses — but only to the extent that the witnesses may
actually be unavailable for trial in one of the fora; and (6) the location of books and records
(similarly limited to the extent that the files could not be produced in the alternative forum.)” Jd.
at 879. The public interests are “(7) the enforceability of the judgment; (8) practical

considerations that could make the trial easy, expeditious, or inexpensive; (9) the relative

 

8 In ruling on a Rule 12(b)(3) motion, “[a]ll well-pleaded allegations in the complaint bearing on
the venue question generally are taken as true, unless contradicted by the defendant’s affidavits.”
Bockman vy. First Am. Mktg. Corp., 459 F. App’x 157, 158 n.1 (3d Cir. 2012) quoting 5B Charles
Alan Wright & Arthur R. Miller, FEDERAL PRACTICE, AND PROCEDURE § 1352, at 324
(3d ed. 2004).

1]

 
 

administrative difficulty in the two fora resulting from court congestion; (10) the local interest in
deciding local controversies at home; (11) the public policies of the fora; and (12) the familiarity
of the trial judge with the applicable law in diversity cases.” Jd. These factors will be considered
in turn.

Mr. Strickland’s choice of forum weighs against transferring venue as a plaintiffs
“choice of venue should not be lightly disturbed.” Jumara, 55 F.3d at 879. See also Shutte v.
Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970). The defendant’s choice of forum favors
transfer. Some facts underlying Mr. Strickland’s claim occurred in Florida and some occurred in
Pennsylvania, so this factor favors neither side.

The convenience of the parties and their relative physical and financial conditions favors
Mr. Strickland. Mr. Strickland alleges that he has already incurred the cost of travel back and
forth to Florida to defend himself against the criminal charges. Mr. Strickland should not have to
incur further travel costs to Florida to pursue the vindication of his constitutional rights, too.
Furthermore, Mr. Strickland filed this lawsuit pro se and he was granted in forma pauperis status
as he has limited financial means. Meanwhile, Haines City presumably has the financial ability
to defend itself in this forum.

The convenience of the witnesses and the location of records weighs in favor of neither
side as there are likely to be witnesses and records in Florida as well as in Pennsylvania and
teleconferencing and fax machines may be used to overcome any inconvenience.

The enforceability of a judgment rendered in the Western District is no less enforceable
than one in the Middle District of Florida, so this factor is neutral.

According to the most recent data provided by the United States Courts, 2,675 civil cases

were filed in this district between April 1, 2018 and March 30, 2019. By comparison, 8,641 civil

12

 
 

cases were filed in the Middle District of Florida for the same period.’ This district! has six
active judges, ten senior judges, and six magistrate judges, while the Middle District of Florida'!
has fourteen active judges, fifteen senior judges, seventeen active magistrate judges, and five
recalled magistrate judges. Given the districts’ relative caseloads and number of judicial officers,
this factor favors denial of transfer.

The local interests in deciding local controversies at home and the public policies of the
fora are neutral as both venues have competing interests. Pennsylvania has an interest in
protecting its residents from civil rights violations and Florida has an interest in protecting its
minor residents and in overseeing its local police departments.

Because this is not a diversity action, the last factor does not apply.

Considering all the factors, the majority of the factors are neutral, with a few factors
weighing in favor of denial of a transfer. For these reasons, this Court will not disturb Mr.

Strickland’s initial choice of venue and the motion to transfer will be denied.

 

° See Administrative Office of the United States Courts, Table C-3—-U.S. District Courts-Civil
Cases Commenced, by Nature of Suit and District, During the 12-Month Period Ending March
31, 2019, https://www.uscourts.gov/statistics/table/c-3/federal-judicial-caseload-
statistics/2019/03/31.

10 See https://www.pawd.uscourts.gov/judges.

 

1 See https://www.flmd.uscourts.gov/judges.

 

13

 
 

The remainder of Defendants’ motions argue for dismissal based on Mr. Strickland’s
failure to state a claim upon which relief can be granted. These will be reviewed under the

Twombly/Igqbal standard.”

State Tort Claim of Malicious Prosecution

To state a claim of malicious prosecution under Pennsylvania law, “the plaintiff must
show that the defendant initiated or procured the institution of criminal proceedings against
plaintiff (1) without probable cause; (2) with malice; and (3) the proceedings must have
terminated in favor of the plaintiff.” Amicone v. Shoaf, 423 Pa.Super. 281, 285 (Feb. 26, 1993)
citing Kelley v. General Teamsters, Chauffeurs, and Helpers, Local Union 249, 544 A.2d 940,
941 (Pa. 1988).

In support of his motion to dismiss, Officer Adams argues that Plaintiff has failed to state
a prima facie claim of malicious prosecution because there are no factual allegations that Adams
initiated criminal proceedings.'? In opposition, Strickland argues that his allegation that Adams’
drafting of the two “complaint affidavits” which led to the arrest warrant and Strickland’s

eventual arrest are sufficient to state a claim.

 

2 A complaint must be dismissed under Rule 12(b)(6) if it does not allege “enough facts to state
a claim for relief that is plausible on its fact.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009).

13 Adams also argues generally that probable cause existed. The standard of probable cause
“represents a necessary accommodation between the individual’s right to liberty and the State’s
duty to control crime.” Gerstein v. Pugh, 420 U.S. 103, 112 (1975). The inquiry here will be
whether there was probable cause for the filing of criminal charges of Interference with the
Custody of a Minor and Contributing to the Delinquency or Dependency of a Minor under
Florida law. This will be a factual matter more appropriate for summary judgment or for trial.
Because the probable cause determination is a fact-specific inquiry (see Maryland v. Pringle,
540 U.S. 366, 371 (2003)), its existence or absence in a § 1983 action is generally a question for
the trier of fact. Sharrar v. Felsing, 128 F.3d 810, 818 (3d Cir. 1997).

14

 
 

The Court looks to the Restatement (Second) of Torts “to determine what is sufficient to
constitute the initiation of criminal proceedings.” Gallucci v. Phillips & Jacobs, Inc., 418 Pa.
Super. 306, 317 (1992). Criminal proceedings are “instituted” when “process is issued for the
purpose of bringing the person accused of a criminal offense before an official or tribunal whose
function is to determine whether he is guilty of the offense charged, or whether he shall be held
for later determination of his guilt or innocence...” Restatement (Second) of Torts § 654 (1977).
However, in the context of the state tort of malicious prosecution, “one who procures a third
person to institute criminal proceedings against another is liable just as if he himself had initiated
the proceedings.” Hess v. Lancaster Cty., 514 A.2d 681, 683 (1986).

Mr. Strickland’s factual allegations against Officer Adams are sufficient to state a claim
of malicious prosecution at this early stage of the proceedings. Although Mr. Strickland does not
allege that Officer Adams applied for the arrest warrant, he does allege that an arrest warrant was
issued based on the false information Adams provided in the complaint affidavits.!* What is
unknown to this Court are the procedures by which an arrest warrant is obtained in Polk County,
Florida. This will be a question answered during discovery.

While Mr. Strickland must ultimately prove every element of his claim at trial, his factual
allegations relating to his malicious prosecution claim are sufficient to withstand a motion to
dismiss at this stage of the litigation. See Swope v. City of Pittsburgh, 90 F. Supp. 3d 400, 405

(W.D. Pa. 2014) citing Oatway v. Am. Int’l Grp., Inc., 325 F.3d 184, 187 (3d Cir. 2003) (The

 

\4 See, for example, ECF No. 48, § 47 (“Based upon the ‘complaint affidavits,’ and the false
information contained therein, a warrant for Strickland’s arrest was issued on April 13, 2017.
Exhibit E.”).

15

 
 

question is not whether the plaintiff will prevail in the end. Rather, the question “is whether the

plaintiff is entitled to offer evidence in support of his or her claims.”).

§ 1983 Claim of False Arrest/False Imprisonment

Mr. Strickland alleges that the actions of Officer Adams and the Doe Defendants were
“deliberate and intentional” or were “grossly negligent and deliberately indifferent” and his
arrest was made “with recklessness and/or deliberate indifference to his constitutional rights.”
ECF No. 48, 9 § 72-74.

Claims under § 1983 for false arrest/false imprisonment are “grounded in the Fourth
Amendment guarantee against unreasonable seizures.” Wiggins v. McAndrew, 2018 WL
3727389, at *7 (M.D. Pa. Aug. 6, 2018) citing Garcia v. County of Bucks, 155 F. Supp. 2d 259,
265 (E.D. Pa. 2001). See also Berg v. County of Allegheny, 219 F.3d 261 (3d Cir. 2000). A §
1983 claim action for false arrest made under a warrant will succeed when a plaintiff shows: (1)
that the police officer “knowingly and deliberately, or with a reckless disregard for the truth,
made false statements or omissions that create a falsehood in applying for a warrant”; and (2)
that “such statements or omissions are material, or necessary, to the finding of probable cause.”
Wilson v. Russo, 212 F.3d 781, 786-87 (3d Cir. 2000) quoting Sherwood v. Mulvihill, 113 F.3d
396, 399 (3d Cir. 1997). The elements of a false imprisonment claim under § 1983 are “(1) that
the plaintiff was detained; and (2) that the detention was unlawful.” James v. City of Wilkes-
Barre, 700 F.3d 628, 634 (3d Cir. 2012) citing Wallace v. Kato, 549 U.S. 384, 389 (2007).

False arrest and false imprisonment “are essentially the same claim.” Olender v. Twp. of
Bensalem, 32 F. Supp. 2d 775, 791 (E.D. Pa.) (citing Pennsylvania cases), aff'd, 202 F.3d 254

(3d Cir. 1999), When an officer acts “for the purpose of securing the administration of the law

16

 
 

without actual legal justification, false arrest is synonymous with false imprisonment.” Kauffman
v. Barbagello, 2013 WL 6388487, at *13 (M.D. Pa. Dec. 5, 2013) quoting Gagliardi v. Lynn,
285 A.2d 109, 110 (Pa. 1971).

Mr. Strickland has alleged that Officer Adams’ knowing and intentional falsehoods,
made after he had spoken with local law enforcement and Ms. Roberts, based the application for
the arrest warrant.!> These allegations state cognizable claims and are sufficient to survive the

motion to dismiss.

§ 1983 Claim of Malicious Prosecution Based on Violation of Due Process

As to the due process claim, Officer Adams argues only that the Fourteenth Amendment
provides no protection in this context. Defendant Adams is mistaken in this regard. See Torres v.
McLaughin, 163 F.3d 169, 173 (3d Cir. 1998) (“... [W]e do not read Albright [v. Oliver, 510 U.S.
266 (1994)] to hold that a malicious prosecution claim can only be based on a Fourth
Amendment violation. Accordingly, a § 1983 malicious prosecution claim may also include
police conduct that violates the Fourth Amendment, the procedural due process, or other explicit
text of the Constitution.”); Merkley v. Upper Dublin Sch. District, 211 F.3d 782, 798 Gd Cir.

2000).!° Adams’ motion to dismiss will be denied in this regard.

 

‘5 Strickland also alleges that each of the Doe Defendants was involved in the issuance of the
watrant.

'6 Tn any event, just as with the state tort claim of malicious prosecution, Mr. Strickland’s factual
allegations state a malicious prosecution claim under § 1983. See Wagner v. N. Berks Reg'l
Police Dep't, 2018 WL 3361070, at *2 (E.D. Pa. July 10, 2018) quoting Kelley, 544 A.2d at 951
(to state a claim of malicious prosecution under § 1983, a plaintiff must at least allege: “[1] the
defendant ... instituted proceedings against the plaintiff ... [2] without probable cause, ... [3] with
malice, and ... [4] the proceedings must have terminated in favor of the plaintiff.”).

17

 
 

§ 1983 Claim of Retaliatory Prosecution

“Official reprisal for protected speech ‘offends the Constitution because it threatens to
inhibit exercise of the protected right,’ and the law is settled that as a general matter the First
Amendment prohibits government officials from subjecting an individual to retaliatory actions,
including criminal prosecutions, for speaking out.” Hartman v. Moore, 547 U.S. 250, 256 (2006)
quoting Crawford-El y. Britton, 523 U.S. 574, 588, 594, n.10 (1998). To state a claim of
retaliation under the First Amendment, a plaintiff must allege “(1) constitutionally protected
conduct, (2) retaliatory action sufficient to deter a person of ordinary firmness from exercising
his constitutional rights, and (3) a causal link between the constitutionally protected conduct and
the retaliatory action.” Turkos v. Dupont Borough, 721 F. App'x 208, 212 (3d Cir. 2018) quoting
Thomas v. Independence Twp., 463 F.3d 285, 296 (3d Cir. 2006). Additionally, if a retaliation
claim is based on a criminal prosecution (in other words, retaliatory prosecution), a plaintiff must
also allege the lack of probable cause for the criminal charges. Nieves v. Bartlett, US.__,
139 S. Ct. 1715, 1723 (May 28, 2019) citing Hartman, 547 U.S. at 265-66.

Officer Adams argues that Mr. Strickland has failed to allege facts sufficient to show that
Adams’ actions would deter a person of ordinary firmness from exercising his constitutional
rights. However, Strickland alleges that Adams filed two false “complaint affidavits” after Ms.
Roberts conveyed that she did not want to pursue criminal charges ultimately leading to
Strickland’s arrest, detention, and extradition. His saga of the in-custody journey from Erie to
Florida alone would suffice as allegations supporting such deterrence. The allegations of the
complaint are more than sufficient to survive this motion.

Next, Officer Adams argues that there is no causal link between the preparation of the

affidavits and Mr. Strickland’s comments to Officer Hernandez. Again, Officer Adams is

18

 
 

mistaken. The affidavits themselves both say that Mr. Strickland “displayed a disregard” for
Florida courts and “referred to the fact that he would be in Pennsylvania and Florida law
enforcement would not be able to prosecute him.” ECF No. 48-2, page 2; ECF No. 48-3, page 1.

This is sufficient to provide the causal link at this stage of the proceedings. '’

Qualified Immunity

Finally, Officer Adams moves for dismissal of the claims against him based on qualified
immunity.

The doctrine of qualified immunity insulates government officials from liability for
damages insofar as their conduct does not violate clearly established rights. Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982). “When properly applied” by the courts, the doctrine of
qualified immunity “protects all but the plainly incompetent or those who knowingly violate the
law.” See also Taylor v. Barkes, _ U.S. __, 135 S. Ct. 2042, 2044 (2015) quoting Ashcroft v.
al-Kidd, 563 U.S. 731, 743 (2011). It is a defendant’s burden to establish that they are entitled to
qualified immunity. See Halsey v. Pfeiffer, 750 F.3d 273, 288 (3d Cir. 2014) citing Harlow, 457
USS. at 812.

The analytical framework that district courts have traditionally employed in determining
whether the defense of qualified immunity applied was set forth by the Supreme Court in Saucier
v. Katz, 533 U.S. 194, 201 (2001). Qualified immunity involves two inquiries: 1) do the facts
alleged show that a state actor violated a constitutional right? and 2) was that constitutional right

clearly established so that a reasonable person would know that their conduct was unlawful?

 

'7 Officer Adams also argues that he had probable cause to file the affidavits. As noted above,
probable cause determinations are inappropriate at this early stage of the proceedings.

19

 
 

Td.

As discussed above, Mr. Strickland’s complaint adequately alleges facts to support §
1983 claims under the First, Fourth, and Fourteenth Amendments. So this Court proceeds to the
second question: whether Mr. Strickland’s constitutional rights were clearly established so that a
reasonable person in Officer Adams’ position would know his conduct was unlawful. A right is
“clearly established” only when “every reasonable officer would have understood that what he is
doing violates the right.” Zaloga v. Borough v. Moosic, 841 F.3d 170, 175 (3d Cir. 2016).

Ordinarily, at this step of the analysis, the Court should define the right at issue with
contextual specificity.!® Here, at this stage of the proceedings, the factual allegations are not
detailed enough to define the right at issue with the required specificity. So to conduct any kind
of qualified immunity analysis, the right must be defined somewhat broadly. In light of the facts
as they are pled, a reasonable officer should have known that his alleged conduct was unlawful.
See Lippay v. Christos, 996 F.2d 1490, 1502 (3d Cir. 1993) citing Franks v. Delaware, 428 U.S.
154 (1978) (“Where a police officer causes an arrest to be made pursuant to a warrant which he
obtained on the basis of statements he knew to be false or on the basis of statements he makes in
reckless disregard of the truth, a plaintiff may recover damages under section 1983 for
unreasonable seizure of his person in violation of the Fourth Amendment.”); Torres v.
McLaughlin, 163 F.3d 169 (3d Cir. 1998) (discussing Albright v. Oliver, 510 U.S. 266, and

determining that malicious prosecution claims can be based on the Fourteenth Amendment);

 

18 “For the ‘clearly established’ prong of the analysis, the law directs that the right at issue be
framed by the specific facts of the case.” Knight v. Bobanic, 2019 WL 3262393, at *9 n.13
(W.D. Pa. May 17, 2019) citing Spady v. Bethlehem Area Sch. Dist., 800 F.3d 633, 638-39 (3d
Cir. 2015). “The ‘clearly established’ injury ‘must be undertaken in light of the specific context
of the case, not as a general proposition.” Jd. at *6, quoting Brosseau v. Haugen, 543 U.S. 194,
198 (2004).

20

 
 

Hartman v. Moore, 547 U.S. 250 (2006) (First Amendment right to be free from retaliatory
prosecution).

Officer Adams is free to continue to pursue qualified immunity after discovery is
completed in a dispositive motion, if the undisputed facts warrant, or take the facts to a jury at
trial. Eddy v. Virgin Islands Water & Power Auth., 256 F.3d 204, 210 n.3 (3d Cir. 2001)
(“Qualified immunity may be raised in a motion to dismiss at the pleading stage, in a motion for
summary judgment after discovery, or as an affirmative defense at trial.”); Foster v. City of

Philadelphia, 2014 WL 5821278, at *22 (E.D.Pa. 2014).

Monell Claim against Haines City

Haines City moves to dismiss the Monell claim against it. Generally, a municipality or
local governing body cannot be held liable under § 1983 for the constitutional torts of its
employees through the doctrine of respondeat superior. See Monell v. Dep't of Soc. Servs., 436
U.S. 658, 694 (1978). However, “when execution of a government’s policy or custom, whether
made by its lawmakers or by those whose edicts or acts may fairly be said to represent official
policy, inflicts the injury that the government as an entity is responsible under § 1983.” Jd.

When a § 1983 claim is asserted against a municipality, the complaint must allege that
the plaintiffs constitutional rights were violated by the execution of an official policy or custom
of the municipality. Id. See also Bd. of Cty. Comm'rs of Bryan Cty. v. Brown, 520 U.S. 397, 403
(1997). To state a facially plausible Monell claim, the plaintiff must allege: (1) a policy or
custom that deprived the plaintiff of a federally protected right, (2) that the municipality, by its
“deliberate conduct,” acted as the “moving force” behind the alleged deprivation, and (3) “a

direct causal link between the municipal action and the deprivation of federal rights.” Jd.

21

 
 

For Monell liability, a policy is defined as a “statement, ordinance, regulation, or decision
officially adopted and promulgated by [a local governing] body’s officers.” Simmons v. City of
Philadelphia, 947 F.2d 1042, 1059 (3d Cir. 1991) (alteration in original) quoting Monell, 436
U.S. at 690. See also Roman v. City of Newark, 914 F.3d 789, 798 (3d Cir. Jan. 29, 2019).
Meanwhile, a custom is defined as “an act ‘that has not been formally approved by an
appropriate decision-maker,’ but that is ‘so widespread as to have the force of law.’” Natale v.
Camden Cty. Corr. Facility, 318 F.3d 575, 584 3d Cir. 2003) quoting Brown, 520 U.S. at 404.
Significantly, a municipality “cannot be deemed to have engaged in a constitutional violation by
virtue of a policy [or] custom” in the absence of a “conscious decision or deliberate indifference
of some natural person.” Simmons, 947 F.2d at 1063. A policymaker is an official with “final
unreviewable discretion to make a decision or take an action.” Andrews v. City of Philadelphia,
895 F.2d 1469, 1481 (3d Cir. 1990). Accordingly, “to state a Monell claim upon which relief
may be granted, a complaint must include the identity of the municipality’s final policymaker
and factual allegations that ‘link the alleged offending policies or customs to’ that final
policymaker.” Verrecchia v. City of Philadelphia, 2017 WL 264388, at *6 (E.D. Pa. Jan. 19,
2017) quoting Rees v. Office of Children & Youth, 473 F. App’x. 139, 143 Gd Cir. 2012).

Mr. Strickland has only identified two Defendants: Officer Adams and Haines City. He
has also named five Doe Defendants identified as employees of Haines City Police Department
who were “personally involved in the issuance of a warrant for and arrest of Strickland, and/or
supervised, reviewed, approved or acquiesced to these activities.” ECF No. 48, § 4. Mr.
Strickland has identified no individual who is a policymaker and so the Monell claim is not
viable at this stage of the proceedings. Discovery may remedy this and Mr. Strickland will be

permitted to amend his complaint in this regard.

22

 
 

Conclusion

Both motions to dismiss will be denied on the basis of lack of personal jurisdiction.
Haines City’s motion to dismiss based on improper venue will be denied and its motion for
transfer of venue will be denied.

Mr. Strickland has stated valid claims against Officer Adams, but has failed to state
a valid Monell claim against Haines City. However, Mr. Strickland will be allowed to amend his
Monell claim and to name the John/Jane Does following discovery.

An appropriate Order follows.

23

 
 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JERRY L. STRICKLAND, SR. )
Plaintiff, ) Civil Action No. 1:17-CV-311
)
) District Judge Baxter
Vv )
)
) Re: Motions to dismiss
HAINES CITY, FLORIDA, et al., ) ECF No. 53; ECF No. 55
Defendants. )

ORDER

AND NOW, this 25th day of September, 2019;

IT IS HEREBY ORDERED that the motion to dismiss filed by Officer Adams [ECF No.
55] is denied. IT IS FURTHER ORDERED that the motion to strike [ECF No. 55] filed by
Defendant Adams is denied.

IT IS FURTHER ORDERED that the motion to dismiss filed by Haines City [ECF No.
53] is denied as to the lack of personal jurisdiction and improper venue. The motion to transfer
based on improper venue is denied. The motion to dismiss is granted as Plaintiff has failed to
state a Monell claim against Haines City. Plaintiff will be allowed to amend this claim following
discovery.

An Initial Case Management Conference will be scheduled by separate Order.

/s/ Susan Paradise Baxter

SUSAN PARADISE BAXTER
United States District Judge

 

 
